*616
JUDGMENT

PER CURIAM.
This appeal was considered on the record from the United States District Court for the District of Columbia and on the briefs filed by the parties. It is
ORDERED AND ADJUDGED that the district court’s order filed March 28, 2002, be affirmed. In appellant’s initial brief, he raised only the district court’s disposition of the timeliness issue. On that issue, appellant’s initial brief failed to make any argument demonstrating that the district court erred in ruling that: 1) all five of appellant’s failure to promote claims were time-barred because he failed to file a charge with the EEOC within 180 days of the alleged discriminatory act; 2) the first four of appellant’s promotional claims were time-barred because he failed to file suit within 90 days after receiving the first right to sue letter from EEOC on March 11, 1998; and 3) the training claim was barred because appellant did not file suit within 90 days of the right-to-sue letter. Because appellant failed to satisfy his burden of demonstrating any error in the district court’s decision, that decision is affirmed.
Because appellant’s non-jurisdictional claims were raised for the first time on appeal in his reply brief, they are deemed waived. See Crockett v. Abraham, 284 F.3d 131, 134 (D.C.Cir.2002).
Pursuant to D.C. Circuit Rule 36, this disposition will not be published. The Clerk is directed to withhold issuance of the mandate herein until seven days after resolution of any timely petition for rehearing or petition for rehearing en banc. See Fed. R.App. P. 41(b); D.C.Cir. Rule 41.